Citation Nr: 1015084	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to August 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
claim for an evaluation in excess of 30 percent disabling for 
PTSD.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
symptoms of depressed mood, anxiety, sleep impairment, 
including nightmares, restricted range of affect, difficulty 
understanding complex commands, difficulty concentrating, 
impairment of short-term memory, detachment and isolation 
from others, hypervigilance, hyperarousal, and irritability 
all resulting in moderately severe, but not severe, social 
and occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent disabling, but 
no more, for PTSD have been met.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased 
evaluation for his service-connected PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106; 
38 C.F.R. §§ 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1).  As part 
of that notice, VA must "indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary . . will 
attempt to obtain on behalf of the claimant."  38 U.S.C.A. 
§ 5103(a)(1).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, the Board finds that VCAA letters dated June 
2005 and August 2008 fully satisfied the notice requirements 
of the VCAA.  The June 2005 notice informed the Veteran of 
what evidence was necessary to substantiate his claim, which 
evidence he was to provide to VA, and which VA would make 
efforts to obtain on his behalf.  The August 2008 notice 
informed the Veteran of how VA assigns disability ratings and 
effective dates, and the Board finds that any issue as to the 
timeliness of this notice is harmless as the Veteran's claim 
was readjudicated in December 2008 by way of a Supplemental 
Statement of the Case (SSOC).  See Dingess, 19 Vet. App. 473.

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court of Appeals for Veterans Claims 
(CAVC or "the Court") held that, with respect to increased 
rating claims, section 5103(a) notice requires, at a minimum, 
that the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of the disability and the effect the 
worsening has on the Veteran's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the Veteran is rated if entitlement to a higher 
disability rating would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.

This decision was recently vacated by the Federal Circuit in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit 
held that notice need not be veteran specific, provide 
alternative diagnostic codes or ask the Veteran to submit 
evidence indicative of daily life impairment.  

To the extent the Federal Circuit opinion still requires 
additional duty-to-notify requirements for increased rating 
claims, such requirements have been met by a letter sent to 
the Veteran on August 2008 and, thereafter, the claim was 
readjudicated in an additional supplemental statement of the 
case (SSOC) dated December 2008.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are all in the claims file.  The Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain.

VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2009).

The Veteran was provided with VA examinations in September 
2005 and July 2007.  The Board notes that both examiners had 
an opportunity to review the entire claims file and 
personally interview and examine the Veteran.  The Board 
finds that both VA examination reports provide the 
information necessary to evaluate the Veteran's disability 
under the applicable rating criteria, including the affect of 
the Veteran's disability on his daily living.  As such, the 
Board finds the above VA examination reports are adequate 
upon which to base a decision with regard to the Veteran's 
claim.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's PTSD since 
the most recent July 2007 VA examination.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  As such, the Board finds 
the examination reports are adequate upon which to base a 
decision on the Veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating (PTSD)

The Veteran claims his PTSD is more severe than currently 
rated.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2009).

A veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1 (2009).  But where 
service connection has already been established and an 
increase in the disability rating is in issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability 
in issue and such symptoms warrant different evaluations, 
staged evaluations may also be assigned.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  38 C.F.R. § 4.130 
(2009).  Ratings are assigned according to the manifestation 
of particular symptoms.  Notably, the term "such as" in 38 
C.F.R. § 4.130 precedes lists of symptoms that are not 
exhaustive, but rather serve as examples of the type and 
degree of symptoms and their effects that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under 38 C.F. R. § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, 
recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, VA outpatient treatment records from 2005 to 
2008 assign the Veteran a GAF score of 50.  In stark 
contrast, the Board further notes the Veteran was also 
afforded a VA examination in September 2005 where the 
examiner did not find sufficient symptomatology warranting a 
diagnosis of PTSD.  Most recently, the Veteran was afforded a 
VA examination in June 2007 where he was assigned a GAF score 
of 60. 

The DSM-IV provides for a GAF rating of 41-50 for serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
Clearly the difference between a GAF score of 50 and 60 is 
significant. 

The Veteran's PTSD is currently assigned a disability rating 
of 30 percent, effective February 20, 1996.  See VA 
Correspondence, October 1997.  The Veteran seeks an increased 
rating.

As explained below, the Board concludes that, having resolved 
reasonable doubt in favor of the Veteran, the evidence of 
record, as a whole, reflects symptoms of PTSD that more 
nearly approximate a 50 percent disability rating, but no 
more.  See 38 C.F.R. § 4.130 (2009).

As indicated above, VA outpatient treatment records indicate 
a diagnosis of "moderately severe" PTSD with a noted GAF 
score of 50.  Most significantly, a July 2005 VA outpatient 
treatment record indicated symptoms to include isolation, 
other than living with his girlfriend, history of anger 
outbursts, intrusive memories, sleep disturbances anxiety and 
irritability.  The 2005 VA outpatient treatment records also 
reflect the Veteran shot at a man in an angry outburst and 
has since then rid his house of any guns.  In a June 2007 VA 
outpatient treatment record, however, the Veteran denied any 
homicidal or suicidal thoughts.  Rather, the Veteran 
complained of flashbacks, depressed mood, a strained 
relationship with his kids, isolation, confusion, poor 
concentration, intrusive memories and periods of anxiety and 
irritability.  

In September 2005, the Veteran was afforded a VA examination 
where the examiner ultimately did not find symptomatology 
warranting a diagnosis of PTSD at that time.  The examiner 
did note symptoms, to include depressed mood, sleep 
impairment, nightmares, restricted affect, difficulty 
concentrating, impairment of short-term memory, detachment 
and isolation from others.  The examiner further noted the 
Veteran had difficulty understanding complex commands and was 
experiencing suicidal and homicidal ideations.  Indeed, the 
Veteran's representative in a March 2010 statement further 
highlighted the Veteran's suicidal ideations noted in 2005.

Most recently, the Veteran was afforded a VA examination in 
July 2007 where, in contrast, the examiner did find 
symptomatology warranting a diagnosis of PTSD, assigning a 
GAF score of 60 for flat affect, few friends, depressed mood, 
anxiety, insomnia, isolation and irritability.  The July 2007 
VA examination report does not reflect findings of suicidal 
and homicidal ideation or difficulty understanding complex 
commands, although it does reflect additional clinical 
findings that were not noted on the prior exam in 2005 of 
mild anxiety, hypervigilance, hyperarousal, and irritability.  
Both the 2005 and 2007 examiners reflect findings of no panic 
attacks, no obsessive or ritualistic behavior, normal speech 
and thought, normal hygiene, no hallucinations, no 
inappropriate behavior, and that the Veteran was oriented as 
to time, place, and person.  

With regard specifically to the Veteran's level of social 
impairment, the Board notes that the Veteran reported to the 
September 2005 and July 2007 examiners that he had a 
girlfriend of six to eight years (who he reported residing 
with in July 2007), which relationship he described as good, 
and that he was in touch via telephone with his children in 
Texas (albeit he later opined in July 2007 that his children 
only contacted him when they needed something).  Also, the 
Veteran reported to the July 2007 examiner that he was living 
with his (same) girlfriend, that he had a few friends, and 
enjoyed volunteering and helping others (when his finances 
permitted).

With regard specifically to the Veteran's level of 
occupational impairment, the Board notes that VA treatment 
records dated June 1996 through May 2006 reflect that the 
Veteran was employed by the same plumbing supply company for 
at least 10 years (the Veteran likewise reported a 10-year 
history on exam in July 2007).  The Veteran reported on exam 
in July 2007 that in order to qualify for the maximum social 
security benefits, he reduced his hours from full-time to 
part-time when he turned 62, and then ultimately retired 
early around March 2007 (because, according to the Veteran, 
he was still not qualified for his full SSA benefits due to 
his income levels, so he quit his job).  The Veteran reported 
to the examiner that he planned to resume working when he 
turned 65 to keep his mind occupied.

Likewise, the Board finds that the preponderance of the 
medical evidence of record does not support an 
evaluation in excess of 50 percent.  The Veteran has not 
demonstrated significant occupational or social 
impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood.  By contrast, the Veteran reported on examination 
in July 2007 having retired at the age of 62 after 
working for about ten years for the same plumbing 
company solely in order to qualify for greater social 
security benefits, and he reported that he planned to 
resume working when he attained the age of 65.  Also, as 
noted above, the Veteran reported to the examiners in 
September 2005 and July 2007 that he was still in a 
relationship with his girlfriend of six to eight years 
(with whom he reported living in July 2007) and he 
reported keeping in contact with his children in Texas.  
Also, the September 2005 and July 2007 examination 
reports do not reflect clinical findings of obsessional 
rituals, intermittently illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty 
in adapting to stressful circumstances (beyond some 
irritability noted), or inability to establish and 
maintain effective relationships so as to meet the 
criteria for a higher, 70 percent evaluation.

In granting an increased rating of 50 percent disabling, the 
Board notes that it has taken into serious consideration the 
Veteran's reported suicidal and homicidal ideation per the 
September 2005 VA examination report, 2005 VA outpatient 
treatment records and the Veteran's representative's 
statements.  Suicidal and homicidal ideation, however, is 
denied by the Veteran in subsequent 2007 VA outpatient 
treatment records and the most recent July 2007 VA 
examination.  The Board also finds significant that the 
September 2005 examiner opined that the Veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD at that time.  

Also, the Board has taken into consideration VA outpatient 
treatment records from 2005 to 2007, which reflect that the 
Veteran's GAF score was estimated to be 50.  According to the 
GAF scale, scores ranging from 41 to 50 indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning.  The Board 
notes, however, that these treatment records reflect an 
impression of "moderately severe" PTSD, not "severe."  
Also, the Board notes that the clinical findings noted on the 
VA treatment records are entirely consistent with the 
findings noted in the two VA examination reports.  Also, the 
Board notes that the most recent June 2007 VA treatment 
record (reflecting a GAF of 50) reflects that the Veteran 
reported "I am doing good except I have flashbacks of 
Vietnam at times."  Ultimately, the Board finds the clinical 
findings noted in the September 2005 and July 2007 VA 
examination reports to be the most probative evidence of 
record regarding the severity of the Veteran's PTSD.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the Veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
50 percent disability rating.  See 38 C.F.R. § 4.7.  

The Board considered assigning the Veteran a rating higher 
than 50 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As noted above, the 
criteria for a 70 or 100 percent rating are not met.  The 
Veteran does not necessarily disagree.  In a statement 
received as recently April 2008, he stated that he felt his 
symptomatology "more closely met the 50% rating criteria for 
PTSD."  Indeed, as discussed above, he does not experience 
significant familial and occupational deficiencies (other 
than those due to his physical impairments) nor is his speech 
illogical, obscure or irrelevant.  He is not in a near-
continuous state of panic, depression or disorientation.  He 
does not experience hallucinations. He has never exhibited 
impairment in thought processes or communication. He does not 
exhibit inappropriate behavior. His personal hygiene is 
appropriate. There is no objective evidence of 
disorientation.  He does have some social isolation, but he 
has an overall good relationship with his family and sees 
them on a regular basis. Therefore, a higher rating is not 
warranted.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board finds, however, that the 50 percent 
rating assigned herein more than adequately contemplates the 
degree of interference in social and work settings resulting 
from the Veteran's PTSD.  As the Veteran's PTSD has not 
necessitated frequent periods of hospitalization, has not 
resulted in marked interference with employment, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  As noted above, 
the Veteran reported a recent 10-year history of working for 
the same employer, and he reported to the July 2007 examiner 
that he voluntarily retired after attaining the age of 62 in 
order to receive greater social security benefits, not 
because of his service-connected PTSD.

In summary, the Board concludes that the evidence is in 
equipoise as to whether the Veteran's PTSD symptoms more 
closely approximate a disability rating of 30 percent or 50 
percent, and, therefore, having resolved doubt in favor of 
the Veteran, the Board will grant a higher evaluation of 50 
percent.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2009).  As explained above, the Veteran's 
symptomatology has been consistent throughout the appellate 
time frame and, therefore, assignment of staged ratings is 
not for application.  See Hart, 21 Vet. App. at 510.


ORDER

Entitlement to an increased evaluation of 50 percent 
disabling for PTSD is granted.



____________________________________________
SHEREEN M. MARCUS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


